Citation Nr: 9920244	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  92-53 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee disability on the basis of instability.

2.  Entitlement to a rating in excess of 20 percent for left 
knee disability on a basis other than instability. 

3.  Entitlement to rating in excess of 10 percent for right 
knee disability. 


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1982.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1991 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  This case was remanded by the Board in 
September 1992 and September 1994.  In March 1998, the Board 
issued a decision which assigned the veteran separate 
evaluations of 10 and 20 percent for the components of the 
veteran's left knee disability and denied the claim for a 
rating in excess of 10 percent for right knee disability.  
The veteran appealed the March 1998 decision and in December 
1998 the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals before 
March 1, 1999, hereinafter Court) granted a joint motion of 
the parties, and vacated the Board's March 1998 decision to 
the extent that it denied a rating in excess of 20 percent 
for loss of motion of the left knee, a rating in excess of 10 
percent for instability of the left knee, and a rating in 
excess of 10 percent for right knee disability.  Thereafter, 
the case was returned to the Board. 

The Board notes that by rating decision dated in April 1996, 
the veteran's claim for service connection for bilateral pes 
planus was denied.  Although the RO issued a Statement of the 
Case on this issue in October 1996, no further written 
communication from either the veteran or his representative 
has been received pertaining to this disability.  As there is 
no indication that the veteran desires to pursue his claim 
for service connection for bilateral pes planus, the issues 
currently before the Board are as listed on the title page of 
this action. 


REMAND

Briefly, the joint motion of the parties indicates that the 
RO had not complied with the directive in the Board's 
September 1992 remand that any existing VA vocational 
rehabilitation records for the veteran be obtained.  While 
the record reflects that VA vocational rehabilitation records 
were in fact considered by the RO in a July 1993 Supplemental 
Statement of the Case, the veteran's complete vocational 
rehabilitation file is not of record.

The Board also notes that the veteran was last afforded a VA 
orthopedic examination of his left and right knee 
disabilities in November 1995.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO should contact the 
veteran, through his attorney, 
and request that he identify 
specific names, addresses, and 
approximate dates of treatment 
for all health care providers, 
private and VA, to include W. 
Scott Bowen, M.D., who may 
possess additional records 
pertinent to his claims.  When 
the requested information and any 
necessary authorizations have 
been received, the RO should 
attempt to obtain copies of all 
pertinent records, to 
specifically include from Dr. 
Bowen, which have not already 
been obtained.  

2. The RO should obtain the 
veteran's complete vocational 
rehabilitation file and associate 
it with the claims files.

3. Then, the RO should arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate 
expertise to determine the nature 
and extent of impairment from the 
veteran's left and right knee 
disabilities.  All indicated 
studies, including X-rays and 
range of motion studies in 
degrees, should be performed.  
The extent of any left or right 
knee instability or subluxation 
should be noted.  Tests of joint 
motion against varying resistance 
should be performed.  The extent 
of any incoordination, weakened 
movement and excess fatigability 
on use should be described.  The 
physician should be requested to 
identify any objective evidence 
of pain or functional loss due to 
pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner 
should be requested to assess the 
extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated 
use or during flare-ups (if the 
veteran describes flare-ups), 
and, if feasible, express this in 
terms of additional degrees of 
limitation of motion on repeated 
use or during flare-ups.  If this 
is not feasible, the physician 
should so state.  The examiner 
should also provide an opinion 
concerning the impact of the 
service-connected disabilities on 
the veteran's ability to work.  
The rationale for all opinions 
expressed should be explained.  
The veteran's claims files must 
be made available to the examiner 
for review.  The examination 
report is to reflect whether a 
review of the claims files was 
made.  The examination report 
must be typed.  

4. Thereafter, the RO should review 
the claims files and ensure that 
all development actions, 
including the medical examination 
and requested opinions, have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on 
appeal.  In readjudicating the 
claims, the RO should consider 
all pertinent diagnostic codes 
under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 
and application of 38 C.F.R. 
§ 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on 
movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  
The RO should also determine 
whether the case should be 
referred to the Director of the 
Compensation and Pension Service 
for extra-schedular 
consideration. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


